DETAILED ACTION
	This is a Non-final Office Action on the merits for application 16/924,637.
Claims 1-19 are pending.
Claims 1-19 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 defines “when the flange is in place on a cheek surface of the side-lap joint,” which renders the claimed invention indefinite since claim 13, from which claim 14 depends from, already defines the side-lap joint comprising of a cheek surface and one of ordinary skill in the art would not know whether the joint requires two of such cheek surfaces or whether the surface of claim 14 refers back to the surface of claim 13. For examining purposes and in light of the specification and drawings, the surface of claim 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 12-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (U.S. Patent 4,184,301).
Regarding claim 1, Anderson et al. disclose a clip (#32; figure 3) for assembling prefabricated wall panels, comprising:
a flange (#33) having a plurality of holes (#37);
a web (#35) that is perpendicular to the flange (see figures 3 and 4, where paragraph 35 of the present specification discloses that “perpendicular” is considered to cover “approximately 90 degrees” and not require exactly 90 degrees between such elements), wherein the web is connected to a first edge of the flange (the left edge of figures 3 and 4).
Regarding claim 2, Anderson et al. disclose a bevel (#34), wherein the bevel is connected to a second edge of the flange (the right edge of figures 3 and 4), the second edge being opposite to the first edge (see figure 4).
Regarding claim 3, Anderson et al. disclose the web is located on a first side of the flange (the left side of figure 3), wherein the bevel is located on a second side of the 
Regarding claim 5, Anderson et al. disclose the plurality of holes comprises at least 3 holes (see figure 3).
Regarding claim 6, Anderson et al. disclose a kit for assembling prefabricated wall panels, comprising:
a plurality of clips (#32), each of the plurality of clips including:
a flange (#33) having a plurality of holes (#37);
a web (#35) that is perpendicular to the flange (see figures 3 and 4, where paragraph 35 of the present specification discloses that “perpendicular” is considered to cover “approximately 90 degrees” and not require exactly 90 degrees between such elements), wherein the web is connected to a first edge of the flange (the left edge of figures 3 and 4); and
a plurality of prefabricated wall panels (#10),
wherein each side of the plurality of fabricated wall panels is configured to form a side-lap joint and at least a tongue and groove joint upon assembly (see figure 4, where each panel comprises of tongue #30 and grooves #28 and the ship lap joint formed by such a tongue and groove).
Regarding claim 7, Anderson et al. disclose each of the plurality of clips is configured so that the web is adjacent to an edge surface (#25) of the ship-lap joint when the flange is in place on a cheek surface (#20/26) of the side-lap joint (see figure 4, where the web is adjacent the edge surface and the flange is on the cheek surface).
Regarding claim 8, Anderson et al. disclose the plurality of clips further comprises a bevel (#34), wherein the bevel is connected to a second edge of the flange (the right edge of figure 3), the second edge being opposite to the first edge (see figures 3 and 4).
Regarding claim 9, Anderson et al. disclose each of the plurality of clips is configured so that the bevel does not interfere with a shoulder surface of the ship-lap joint or a tongue of the tongue and groove upon assembly (see figure 4, where the bevel #34 does not interfere with the tongue #30/19 of the assembly).
Regarding claim 10, Anderson et al. disclose the web is located on a first side of the flange (the left side of figure 3), wherein the bevel is located on a second side of the flange (the right side of figure 3), the second side being opposite to the first side (see figure 3).
Regarding claim 12, Anderson et al. disclose the plurality of holes comprises at least 3 holes (see figure 3).
Regarding claim 13, Anderson et al. disclose a method for assembling prefabricated wall panels to a building structure, comprising:
placing a clip (#32) on a cheek surface (#20/26) of a side-lap joint (the joint as depicted in figure 4) of a prefabricated wall panel (#10A), wherein the clip includes:
a flange (#33) having a plurality of holes (#37);
a web (#35) that is perpendicular to the flange (see figures 3 and 4, where paragraph 35 of the present specification discloses that “perpendicular” is considered to cover “approximately 90 degrees” and not require exactly 90 degrees 
threading a plurality of fasteners (#42) through the prefabricated wall panel to clamp an edge of the prefabricated wall panel between the clip and the building structure (#39; see figure 4); and
vertically sliding another prefabricated wall panel (#10B; see figure 4, where the panels are to form a wall and thus the second panel #10B would be moved vertically into place in order to form such a vertical wall) to abut against the cheek surface of the side-lap joint (see figure 4, where the bottom of tongue #16 of panel #10B is configured to abut against the cheek surface #26/20/30 of the first panel #10A which the flange is attached to); and
forming at least one tongue (#30) and groove (#28) joint between a side of the prefabricated wall panel and an adjacent side of the other prefabricated wall panel (see figure 4).
Regarding claim 14, Anderson et al. disclose each of the plurality of clips is configured so that the web is adjacent to an edge surface (#25) of the ship-lap joint when the flange is in place on the cheek surface (#20/26) of the side-lap joint (see 4, where the web is adjacent the edge surface and the flange is on the cheek surface).
Regarding claim 15, Anderson et al. disclose the plurality of clips further comprises a bevel (#34), wherein the bevel is connected to a second edge of the flange (the right edge of figure 3), the second edge being opposite to the first edge (see figures 3 and 4).
Regarding claim 16, Anderson et al. disclose the bevel does not interfere with a shoulder surface of the ship-lap joint or a tongue of the tongue and groove upon assembly (see figure 4, where the bevel #34 does not interfere with the tongue #30/19 of the assembly).
Regarding claim 17, Anderson et al. disclose the web is located on a first side of the flange (the left side of figure 3), wherein the bevel is located on a second side of the flange (the right side of figure 3), the second side being opposite to the first side (see figure 3), wherein the web extends inwardly toward the building structure upon assembly (see figure 4, where the web #35 extends inwardly from portion #36 of the clip toward the building structure #39).
Regarding claim 19, Anderson et al. disclose the plurality of holes comprises at least 3 holes (see figure 3).

Claim(s) 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foral (U.S. Patent 8,813,451).
Regarding claim 1, Foral discloses a clip (#100; figure 5) for assembling prefabricated wall panels, comprising:
a flange (#102) having a plurality of holes (#103);
a web (#104) that is perpendicular to the flange (see figure 5 and col. 5, ll. 53-67, where paragraph 35 of the present specification discloses that “perpendicular” is considered to cover “approximately 90 degrees” and does not require exactly 90 degrees between such elements), wherein the web is connected to a first edge of the flange (the top edge of figure 5D).
Regarding claim 2, Foral discloses a bevel (#106), wherein the bevel is connected to a second edge of the flange (the bottom edge of figure 5D), the second edge being opposite to the first edge (see figure 5D).
Regarding claim 3, Foral discloses the web is located on a first side of the flange (the top side of figure 5D), wherein the bevel is located on a second side of the flange (the bottom side of figure 5D), the second side being opposite to the first side (see figure 5D).
Regarding claim 4, Foral discloses the angle between the flange and the bevel is obtuse (see col. 5, ll. 53-67).
Regarding claim 5, Foral discloses the plurality of holes comprises at least 3 holes (see figure 5A).
Regarding claim 6, Foral discloses a kit for assembling prefabricated wall panels, comprising:
a plurality of clips (#100), each of the plurality of clips including:
a flange (#102) having a plurality of holes (#103);
a web (#104) that is perpendicular to the flange (see figure 5 and col. 5, ll. 53-67, where paragraph 35 of the present specification discloses that “perpendicular” is considered to cover “approximately 90 degrees” and not require exactly 90 degrees between such elements), wherein the web is connected to a first edge of the flange (the top edge of figure 5D); and
a plurality of prefabricated wall panels (#130),
wherein each side of the plurality of fabricated wall panels is configured to form a side-lap joint and at least a tongue and groove joint upon assembly (see figure 4, 
Regarding claim 7, Foral discloses each of the plurality of clips is configured so that the web is adjacent to an edge surface (the topmost edge of the tongue #134a as depicted in figure 4) of the ship-lap joint when the flange is in place on a cheek surface of the side-lap joint (see figure 4, where the web is adjacent the edge surface and the flange is on the vertical right cheek surface of the tongue #134a).
Regarding claim 8, Foral discloses the plurality of clips further comprises a bevel (#106), wherein the bevel is connected to a second edge of the flange (the bottom edge of figure 5D), the second edge being opposite to the first edge (see figure 5D).
Regarding claim 9, Foral discloses each of the plurality of clips is configured so that the bevel does not interfere with a shoulder surface of the ship-lap joint or a tongue of the tongue and groove upon assembly (see figure 4, where the bevel #106 does not interfere with the tongue and groove #134A/B of the assembly).
Regarding claim 10, Foral discloses the web is located on a first side of the flange (the top side of figure 5D), wherein the bevel is located on a second side of the flange (the bottom side of figure 5D), the second side being opposite to the first side (see figure 5D).
Regarding claim 11, Foral discloses the angle between the flange and the bevel is obtuse (see col. 5, ll. 53-67).
Regarding claim 12, Foral discloses the plurality of holes comprises at least 3 holes (see figure 5).
Regarding claim 13, Foral discloses a method for assembling prefabricated wall panels to a building structure, comprising:
placing a clip (#100) on a cheek surface (the vertical, right side surface of the tongue #134a of figure 4) of a side-lap joint (the joint as depicted in figure 4) of a prefabricated wall panel (#130A), wherein the clip includes:
a flange (#102) having a plurality of holes (#103);
a web (#104) that is perpendicular to the flange (see figure 5 and col. 5, ll. 53-67, where paragraph 35 of the present specification discloses that “perpendicular” is considered to cover “approximately 90 degrees” and not require exactly 90 degrees between such elements), wherein the web is connected to a first edge of the flange (the top edge of figure 5D); and
threading a plurality of fasteners (#107) through the prefabricated wall panel to clamp an edge of the prefabricated wall panel between the clip and the building structure (#109; see figure 4); and
vertically sliding another prefabricated wall panel (#130B; see figure 4, where the panels are to form a vertical wall and thus the second panel #130B would be moved vertically into place in order to form such a wall) to abut against the cheek surface of the side-lap joint (see figure 4, where the bottom of tongue/groove #134b of panel #130B is configured to abut against the cheek surface of the first panel #130A which the flange is attached to); and
forming at least one tongue (#134A) and groove (#34B) joint between a side of the prefabricated wall panel and an adjacent side of the other prefabricated wall panel (see figure 4).
Regarding claim 14, Foral discloses each of the plurality of clips is configured so that the web is adjacent to an edge surface (the topmost, edge surface of the tongue #134a of figure 4) of the ship-lap joint when the flange is in place on the cheek surface of the side-lap joint (see figure 4, where the web is adjacent the edge surface and the flange is on the cheek surface).
Regarding claim 15, Foral discloses the plurality of clips further comprises a bevel (#106), wherein the bevel is connected to a second edge of the flange (the bottom edge of figure 5B), the second edge being opposite to the first edge (see figure 5D).
Regarding claim 16, Foral discloses the bevel does not interfere with a shoulder surface of the ship-lap joint or a tongue of the tongue and groove upon assembly (see figure 4, where the bevel #106 does not interfere with the tongue #134A/B of the assembly).
Regarding claim 17, Foral discloses the web is located on a first side of the flange (the top side of figure 5D), wherein the bevel is located on a second side of the flange (the bottom side of figure 5D), the second side being opposite to the first side (see figure 5D), wherein the web extends inwardly toward the building structure upon assembly (see figure 4, where the web #104 extends inwardly of the clip toward the building structure #109).
Regarding claim 18, Foral discloses the angle between the flange and the bevel is obtuse (see col. 5, ll. 53-67).
Regarding claim 19, Foral discloses the plurality of holes comprises at least 3 holes (see figure 5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635